Citation Nr: 1209283	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 Hartford Regional Office (RO) in Newington, Connecticut rating decision, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his PTSD was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to entitlement to service connection for PTSD, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that during his military service in Vietnam as part of his job duties with military intelligence he witnessed numerous episodes of interrogation techniques that involved the use of torture of Vietnamese nationals by a Vietnamese officer.  The Veteran claims to have been involved in transporting the Vietnamese nationals to these interrogations.  In addition, his duties involved intelligence gathering in villages or hamlets following a battle where he witnessed many dead bodies, primarily Vietnamese.  During a period of hospitalization, he saw other wounded service members, including amputees.  Finally, he claims to have observed or been part of fire fights and rocket attacks.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  In support of his claim, the Veteran has submitted letters from two treating private psychologists who note a diagnosis of PTSD and attribute the diagnosis, at least in some measure, to his reported in-service stressors.  In addition, the Veteran was afforded a VA examination with a psychologist in October 2008.  During that examination the Veteran discussed his intelligence work in Vietnam, including the reported torture by a Vietnamese officer during interrogations.  In addition, the Veteran reported witnessing dead bodies and injured service members.  Based on the foregoing, the VA psychologist diagnosed PTSD.

As to the Veteran's reported in-service stressors, the Board observes that the RO denied the claims on the basis that his claimed stressors were not the sort of information that would be recorded in military records and, as such, could not be verified.  As noted above, however, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD by a VA psychologist based on his reported in-service stressors.

Thus, the crucial inquiry is whether the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.  Based on the following, the Board concludes they are.  

The Veteran's service personnel records show he served from December 1965 to March 1967 as a Military Intelligence Specialist in Vietnam.  His personnel records also indicate in-service training in the Vietnamese language.  Based on his MOS and other personnel records, it is reasonable to assume that he was present during interrogations involving, among other issues, the location of American POWs and that he could have witnessed dead bodies performing intelligence work in the aftermath of military engagements.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Board concludes that the Veteran's reported stressors are consistent with the time, place, and circumstances of his service.    

In summary, a VA psychologist has found that the Veteran's reported in-service stressors are adequate to support a diagnosis of PTSD and the Board finds that the stressors are consistent with the places, types, and circumstances of his service.  The Board acknowledges that some of the stressors the Veteran claims deal with incidents perpetrated by friendly, as opposed to hostile, forces; however, the nature of the overall stressor claims leads the Board to conclude that they involve fear of hostile military or terrorist activity.  As such, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


